January 3, 2017 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: The Dreyfus/Laurel Funds, Inc. – Dreyfus Core Equity Income Fund – Dreyfus Floating Rate Income Fund (the "Funds") 1933 Act File No.: 33-16338 1940 Act File No.: 811-05202 CIK No.: 0000819940 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus for the above-referenced Funds that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 164 to the Registration Statement, electronically filed with the Securities and Exchange Commission on December 23, 2016. . Please address any comments or questions to my attention at 412-234-1112. Sincerely, /s/ Tara L. Raposa Tara L. Raposa Senior Paralegal
